Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Chong Su Yi appeals the district court’s order dismissing his civil complaint without prejudice. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Yi v. Fox Valley Motors, No. 8:13-cv-01064-PWG (D.Md. Aug. 20, 2013). We deny Yi’s motion to amend the caption. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.